Case: 10-41053 Document: 00511485403 Page: 1 Date Filed: 05/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 23, 2011
                                     No. 10-41053
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

VERNON KING, JR.,

                                                   Plaintiff-Appellant

v.

BRAD LIVINGSTON; STEVEN N. RICH; GENE A. KROLL; CORDLE A.
THOMAS, JR.; KEITH E. GORSUCH; SHARON D. ALLEN; BRIDGHETT G.
EDDIE,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 1:10-CV-36


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Vernon King, Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
denial of his motion for a preliminary injunction. Under 28 U.S.C. § 1915(g), a
prisoner may not proceed IFP in a civil action or in an appeal of a judgment in
a civil action if the prisoner has, on three or more prior occasions, while



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-41053 Document: 00511485403 Page: 2 Date Filed: 05/23/2011

                                  No. 10-41053

incarcerated, brought an action or appeal that was dismissed as frivolous or for
failure to state a claim, unless the prisoner is under imminent danger of serious
physical injury. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
      The record shows that King’s complaint concerns events at one prison unit
and that he has now been transferred to another unit. Accordingly, King faces
no threat from the actions of these defendants. King has failed to show that he
should be allowed to proceed IFP on appeal under § 1915(g) or that his appeal
of the denial of a preliminary injunction presents a nonfrivolous issue. See
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). King’s motion for leave to
proceed IFP is denied
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See, e.g., Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). The appeal of the judgment of the district court presents no nonfrivolous
issues, and the appeal is dismissed as frivolous. 5 TH C IR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        2